Citation Nr: 0009442	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  99-22 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
herniated nucleus pulposus L5-S1.

2.  Entitlement to service connection for an ulcer disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from March 1996 to December 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That determination 


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in November 1999, the veteran checked the block on 
the form that indicated that he desired to appear personally 
at a hearing at the Board.  In March 2000, the Board sent the 
veteran and his representative notice of the hearing to be 
held in April 2000.  The scheduled hearing was cancelled at 
the veteran's request.  In a statement received in March 
2000, the veteran indicated that he desired a videoconference 
hearing before a Board member.  Inasmuch as the veteran's 
request to reschedule his hearing appears to be in compliance 
with the provisions of 38 C.F.R. §§ 20.702(c), 20.703 (1999), 
his request is granted.  

In view of the foregoing, this case must be REMANDED for the 
following:

The RO should afford the veteran an 
opportunity for a videoconference hearing 
in accordance with applicable laws and 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




